Case 3:20-cv-00017-MMH-JBT Document 16 Filed 02/05/20 Page 1 of 2 PagelD 88

AQ 440 (Rev 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

 

Middle District of Florida

MERLIN KAUFFMAN, an individual
Plaintiffts) . —
“ Civil ActionNo. 23° Do-Ww.l7-S 39561

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING

)
)
)
)
)
)
)
)
)
CORPORATION, a Delaware company )
)
)

Defendants)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TRANS HIGH CORPORATION
119 W 24TH STREET
2ND FLOOR
NEW YORK, CALIFORNIA, 10011

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Darren Spielman

Kain Spielman, P.A.

900 SE 3rd Ave. Suite 205
Fort Lauderdale FL 33316
954-768-9002
dspielman@complexip.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court,

CLERK OF COURT

— as [ VW _—_—-

Signature of Clerk or Deputy Clerk
Case 3:20-cv-00017-MMH-JBT Document 16 Filed 02/05/20

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

Civil Action No. 20-cv-00017-MMH-JBT

PROOF OF SERVICE

Page 2 of 2 PagelD 89

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (ame of individual and title, ifany)

was received by me on «ate)

Date:

7 I personally served the summons on the individual at (place)

On (date)

1 | left the summons at the individual's residence or usual place of abode with (ame)

. Or

. a person of suitable age and discretion who resides there,

On felate) . and mailed a copy to the individual's last known address: or

[7 [served the summons on (ane of individual)
designated by law to accept service of process on behalf of (name of organization)

On (date)

J T returned the summons unexecuted because

1 Other (specifi:

My fees are $ for travel and $ for services, for a total of $

| declare under penalty of perjury that this information is true.

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:

. who is

, Or

; Or

0.00
